Exhibit 10.1

Grant No.:


REGAL ENTERTAINMENT GROUP
2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

                Regal Entertainment Group, a Delaware corporation (the
“Company”), hereby grants its shares of class A common stock, $.001 par value,
(the “Common Stock”) to the Grantee named below, subject to the vesting
conditions set forth in the attachment. Additional terms and conditions of the
grant are set forth in this cover sheet, in the attachment, and in the Company’s
2002 Stock Incentive Plan, as amended (the “Plan”).

 

Grant Date:

 

Name of Grantee:

 

Grantee’s Social Security Number:            -            -

 

Number of Shares of Common Stock Covered by Grant:

 

Purchase Price per Share of Common Stock: $

 

        By signing this cover sheet, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this Agreement
should appear to be inconsistent.

 

Grantee:

 

 

 

(Signature)

 

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

REGAL ENTERTAINMENT GROUP

2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Restricted Stock/Nontransferability

 

This grant is an award of Common Stock in the number of shares set forth on the
cover sheet, at the Purchase Price set forth on the cover sheet, and subject to
the vesting conditions described below (“Restricted Stock”). The Purchase Price
for the Restricted Stock is deemed paid by your services to the Company. To the
extent not yet vested, your Restricted Stock may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Restricted Stock be made subject to execution, attachment or similar process.

 

 

 

Issuance and Vesting

 

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

 

 

 

 

Except as otherwise set forth below, your right to the Common Stock under this
Restricted Stock grant vests as to           % of the total number of shares
covered by this grant, as shown on the cover sheet, on                     ,
provided you then continue in service (the “Vesting Date”).

 

 

 

 

 

If the Vesting Date would otherwise occur during a period in which you are:
(a) subject to a lock-up agreement restricting your ability to sell shares of
Stock in the open market or (b) restricted from selling shares of Stock in the
open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), the Vesting
Date will be delayed until the first date on which you are no longer prohibited
from selling shares of Stock due to a lock-up agreement or insider trading plan
restriction; provided, however, you shall not be deemed to be restricted
pursuant to subparagraph (b) above if you have established a valid and
enforceable 10b5-1 trading plan with respect to the Common Stock covered by this
grant that is in effect as of the Vesting Date. You cannot vest in more than the
number of shares covered by this grant. No shares will vest after your service
has terminated for any reason.

 

 

 

Termination on Death, Disability or Retirement

 

Your right to the Common Stock under this Restricted Stock grant vests as to
100% of the total number of shares covered by this grant, as shown on the cover
sheet, if you terminate your service due to death, Disability or Retirement, as
applicable.

 

 

 

Termination without Cause

 

If the Company terminates your service without Cause prior to your Vesting Date,
your right to the Common Stock under this Restricted Stock grant vests as to
one-fourth (1/4) of the total number of Shares covered by this grant, as shown
on the cover sheet, for each of the anniversaries of the Grant Date that you
remained in service prior to the Company’s termination of your service without
Cause.

 

--------------------------------------------------------------------------------


 

Forfeiture of Unvested Common Stock

 

In the event that your service terminates for any reason other than due to
death, Disability or Retirement or by the Company without Cause, you will
forfeit to the Company all of the shares of Common Stock subject to this grant
that have not yet vested.

 

 

 

Book Entry Restrictions/Escrow

 

The Restricted Stock may be issued in book entry form. If so, the Company shall
cause the transfer agent for the shares of Common Stock to make a book entry
record showing ownership for the shares of Restricted Stock in your name subject
to the terms and conditions of this Agreement. You shall be issued an account
statement acknowledging your ownership of the shares of Restricted Stock.

 

 

 

 

 

If certificates are issued evidencing the shares of Restricted Stock, the
certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall be
issued an instrument of deposit acknowledging the number of shares of Stock
delivered in escrow to the Secretary of the Company.

 

 

 

 

 

As your interest in the shares vests, as described above, the certificates for
such vested shares shall be released from escrow and delivered to you, at your
request, within 30 days of their vesting.



 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the grant of the Restricted Stock, your acquisition of the Common Stock under
this grant, or the payment to you of any dividends hereunder. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company will have the right to: (1) require that you arrange
such payments to the Company; (2) withhold such amounts from other payments due
to you from the Company or any affiliate; or (3) cause an immediate forfeiture
of shares of Restricted Stock granted pursuant to this Agreement in an amount
equal to the withholding or other taxes due.



 

 

 

Section 83(b) Election

 

If you file an election with respect to the shares of Common Stock covered by
this grant under Section 83(b) of the Internal Revenue Code with the Internal
Revenue Service, you will immediately forfeit to the Company all of the shares
of Common Stock subject to this grant.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or affiliates) in any capacity. The Company (and any
parent, Subsidiaries or affiliates) reserves the right to terminate your service
at any time and for any reason.

 

 

 

Shareholder Rights

 

You have the right to vote the Restricted Stock and to receive any dividends

 

--------------------------------------------------------------------------------


 

 

 

declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments are made for dividends or other rights if the applicable record
date occurs before your stock certificate is issued.

 

 

 

Adjustments

 

In the event of any stock dividend, stock split or other change in the corporate
structure affecting the Common Stock, the number or kind of shares covered by
this grant may be adjusted pursuant to the Plan. Your Restricted Stock shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.

 

 

 

Legends

 

All certificates representing the Common Stock issued in connection with this
grant shall, where applicable, have endorsed thereon the following legends:

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Market Stand-Off

 

In connection with any underwritten public offering by the Company (the
“Registrant”) of the Registrant’s securities pursuant to an effective
registration statement filed under the Securities Act of 1933 for such period as
the underwriters may request (such period not to exceed 180 days following the
date of the applicable offering), you shall not, directly or indirectly, sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
option or other contract for the purchase of, purchase any option or other
contract for the sale of, loan, hypothecate, pledge, offer, grant or dispose of
or transfer, or agree to engage in any of the foregoing transactions with
respect to, any shares of capital stock of the Company covered by this grant
without the prior written consent of the underwriters of such public offering.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data

 

--------------------------------------------------------------------------------


 

 

 

about you. Such data includes, but is not limited to, the information provided
in this Agreement and any changes thereto, other appropriate personal and
financial data about you such as home address and business addresses and other
contact information, payroll information and any other information that might be
deemed appropriate by the Company to facilitate the administration of the Plan.

 

 

 

 

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact            at            to request paper copies of these
documents.

 

 

 

Stock Ownership Guidelines

 

If applicable, your right to sell, exchange, transfer, gift, pledge, alienate or
otherwise dispose of the vested shares of Common Stock awarded to you pursuant
to this Agreement is subject to your compliance with the stock ownership
guidelines (“Stock Ownership Guidelines”) that the Company has adopted as of the
Grant Date, a copy of which has been delivered to you together with this
Agreement. The Company shall have the right to enforce the Stock Ownership
Guidelines through the use of an escrow arrangement or through restrictions
communicated to the Company’s transfer agent limiting transfers of your shares
of Common Stock. This provision is not intended to prohibit you from exercising
your previously granted stock options of disposing of the shares of Common Stock
acquired upon exercise of such options.

 

                By signing the cover sheet of this Agreement, you agree to all
of the terms and conditions described above and in the Plan.

--------------------------------------------------------------------------------


 

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

                FOR VALUE RECEIVED,                        sells, assigns and
transfers to Regal Entertainment Group, a Delaware corporation (the
“Company”),                         (                        ) shares of the
Company’s class A common stock represented by Certificate No.     and does
hereby irrevocably constitute and appoint                        to transfer the
said common stock on the books of the Company with full power of substitution in
the premises.

                Dated:                        , 200            

 

 

 

Print Name

 

 

 

 

 

Signature

 

Spouse Consent (if applicable)

                                (Purchaser’s spouse) indicates by the execution
of this Assignment his or her consent to be bound by the terms herein as to his
or her interests, whether as community property or otherwise, if any, in the
shares of class A common stock of the Company.

 

 

 

 

Signature

 

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CAUSE THE FORFEITURE
OF YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF PURCHASER.

 

 

--------------------------------------------------------------------------------